           ~     --•
                 Case 3:21-mj-00256-MDD Document 1 Filed 01/21/21 PageID.1 Page 1 of 10
    ~o
~ AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means
                                           UNITED STATES DISTRICT COURT
                                                                           for the
                                                            Southern District of California


                    In the Matter of the Search of                              )
                (Briefly describe the property to be searched
                 or identify the person by name and address)
                                                                                )                        '21 MJ0256
                                                                                )             Case No.
                             White/pink i-Phone                                 )
                       Seizure No. 2021250400103301                             )
                             ("Target Device 1")
                                                                                )

         APPLICATION FOR AWARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
             I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
     penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
     property to be searched and give its location):
       See Attachment A-1, incorporated herein by reference.

     located in the              Southern              District of _____C_a_li_fo_r_n_ia_____ , there is now concealed (identify the
     person or describe the property to be seized):


       See Attachment B, incorporated herein by reference.

                 The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                        fi evidence of a crime;
                        0 contraband, fruits of crime, or other items illegally possessed;
                        0 property designed for use, intended for use, or used in committing a crime;
                        0 a person to be arrested or a person who is unlawfully restrained.

                 The search is related to a violation of:
                   Code Section                                                               Offense Description
               21 USC Sec. 952 and 960                 Importation of a Controlled Substance
               21 USC Sec. 963                         Conspiracy to Import


                 The application is based on these facts:
               See Attached Affidavit, incorporated herein by reference.


                 fJf   Continued on the attached sheet.
                 0 Delayed notice of _ _ days (give exact ending date ifmore than 30 days:
                   18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                                 Raul Rodriguez, HSI Special Agent
                                                                                                          Printed name and title

     Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
         ·                 telephone
                                                                        (,pe,if;,elieb/e ; q ; ~                     If>,    ~       L•_,
      Date:        January 21, 2021
                                                                                                            Judge ·s signature

      City and state: San Diego, California                                         Hon. Mitchell D. Dembin, United States Magistrate Judge
                                                                                                          Printed name and title
  Case 3:21-mj-00256-MDD Document 1 Filed 01/21/21 PageID.2 Page 2 of 10




                              ATTACHMENT A-1

                        PROPERTY TO BE SEARCHED

The following property is to be searched:

      White/pink i-Phone
      Seizure No. 2021250400103301
      ("Target Device 1")

Target Device 1 is currently in the possession of Homeland Security
Investigations, located at 880 Front Street, San Diego, CA 92101.
  Case 3:21-mj-00256-MDD Document 1 Filed 01/21/21 PageID.3 Page 3 of 10




                                ATTACHMENT B
                              ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A-1
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular telephone for
evidence described below. The seizure and search of the cellular telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of December 20, 2020, up to and including January 20, 2021:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others
             involved in importation of methamphetamine, or some other federally
             controlled substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of controlled substances from Mexico into the United
             States, such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access
             to, Target Device 1; and/or

      f.     tending to place in context, identify the creator or recipient of, or
             establish the time of creation or receipt of communications, records, or
             data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960
and 963.
       Case 3:21-mj-00256-MDD Document 1 Filed 01/21/21 PageID.4 Page 4 of 10




 1                                         AFFIDAVIT
 2        I, Special Agent Raul Rodriguez, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4        1.     I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device(s), (Collectively, the "Target Devices"):
 6                     White/pink i-Phone
 7                     Seizure No. 2021250400103301
 8                     ("Target Device 1")
 9
10                     Black i-Phone
11                     Seizure No. 2021250400103301
12                     ("Target Device 2")
13
14 as further described in Attachment A-1 and A-2 and to seize evidence of crimes,
15 specifically violations of Title 21, United States Code, Sections 952, 960 and 963 as further
16 described in Attachment B.       The requested warrant relates to the investigation and
17 prosecution of Brunita SANTIAGO ("Defendant") for importing approximately 9 .10
18 kilograms (20.06 pounds) of methamphetamine from Mexico into the United States. The
19 Target Devices are currently in the custody of Homeland Security Investigations and
20 located at 880 Front Street, San Diego, CA 92101.
21        2.     The information contained in this affidavit is based upon my training,
22 experience, investigation, and consultation with other members of law enforcement.
23 Because this affidavit is made for the limited purpose of obtaining a search warrant for
24 Target Devices, it does not contain all the information known by me or other agents
25 regarding this investigation. All dates and times described are approximate.
26                                      BACKGROUND
27        3.     I have been employed as a Special Agent with Homeland Security
28 Investigations (HSI) since July 2003. I am currently assigned to the HSI Office of the

                                                1
      Case 3:21-mj-00256-MDD Document 1 Filed 01/21/21 PageID.5 Page 5 of 10




 I Deputy Special Agent in Charge, in San Ysidro, California. I am a graduate of the Federal
 2 Law Enforcement Training Center in Glynco, Georgia.
 3        4.     During my tenure with HSI, I have participated in the investigation of various
 4 narcotics trafficking organizations involved in the importation and distribution of
 5 controlled substances into and through the Southern District of California. Through my
 6 training, experience, and conversations with other law enforcement officers experienced in
 7 narcotics trafficking investigations, I have gained a working knowledge of the operational
 8 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
 9 United States from Mexico at Ports of Entry.
1O        5.     I am aware that it is common practice for narcotics traffickers to work in
11 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
12 to smuggle controlled substances into the United States from Mexico by concealing the
13 controlled substances in vehicles that enter the United States at Ports of Entry such as the
14 San Ysidro Port of Entry and the Otay Mesa Port of Entry. With respect to the importation
15 of narcotics in this manner, I am aware that narcotics traffickers in Mexico frequently
16 communicate with the individual ("the driver") responsible for driving the vehicle
17 containing the concealed narcotics into the United States. These communications can
18 occur before, during and after the narcotics are imported into the United States. For
19 example, prior to the importation, narcotics traffickers frequently communicate with the
20 driver regarding arrangements and preparation for the narcotics importation.       When the
21 importation is underway, narcotics traffickers frequently communicate with the driver to
22 remotely monitor the progress of the narcotics, provide instructions to the driver and warn
23 accomplices about law enforcement activity. When the narcotics have been imported into
24 the United States, narcotics traffickers may communicate with the driver to provide further
25 instructions regarding the transportation of the narcotics to a destination within the United
26 States.
27        6.     Based upon my training, experience, and consultations with law enforcement
28 officers experienced in narcotics trafficking investigations, and all the facts and opinions

                                                2
       Case 3:21-mj-00256-MDD Document 1 Filed 01/21/21 PageID.6 Page 6 of 10




 1 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
 2 can and often do contain electronic evidence, including, for example, phone logs and
 3 contacts, voice and text communications, and data, such as emails, text messages, chats
 4 and chat logs from various third-party applications, photographs, audio files, videos, and
 5 location data. This information can be stored within disks, memory cards, deleted data,
 6 remnant data, slack space, and temporary or permanent files contained on or in the cellular
 7 telephone. Specifically, searches of cellular telephones of individuals involved in the
 8 importation of narcotics may yield evidence:
 9
           a.    tending to indicate efforts to import controlled substances from Mexico
10               into the United States;
11
           b.    tending to identify accounts, facilities, storage devices, and/or services-
12               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of controlled substances from Mexico into the
13
                 United States;
14
           C.    tending to identify co-conspirators, criminal associates, or others involved
15
                 in importation of controlled substances from Mexico into the United
16               States;
17
           d.    tending to identify travel to or presence at locations involved in the
18               importation of controlled substances from Mexico into the United States,
                 such as stash houses, load houses, or delivery points;
19
20         e.    tending to identify the user of, or persons with control over or access to,
                 Target Devices; and/or
21
22         f.    tending to place in context, identify the creator or recipient of, or establish
23               the time of creation or receipt of communications, records, or data involved
                 in the activities described above.
24
                         FACTS SUPPORTING PROBABLE CAUSE
25
           7.    On January 20, 2021, at approximately 8:35 PM, Brunita SANTIAGO,
26
     ("SANTIAGO"), a United States citizen, applied for entry into the United States from
27
     Mexico through the San Ysidro Port of Entry in vehicle lane #22. SANTIAGO was the
28
     driver and sole occupant of a 2007 Honda Civic ("the vehicle") bearing California license
                                                 3
       Case 3:21-mj-00256-MDD Document 1 Filed 01/21/21 PageID.7 Page 7 of 10




 1 plates.
 2           8.    A Canine Enforcement Team was conducting pre-primary operations when
 3 the Human and Narcotic Detection Dog alerted to the trunk of the vehicle.
 4           9.    A Customs and Border Protection Officer received two negative Customs
 5 declarations from SANTIAGO. SANTIAGO stated she was crossing the border to go to
 6 San Diego, California. The vehicle was then referred to secondary inspection.
 7           10.   A CBPO operating the Z-Portal X-Ray machine detected anomalies in the
 8 spare tire of the vehicle.
 9           11.   Further inspection of the vehicle resulted in the discovery of 8 packages
1O concealed in the spare tire of the vehicle, with a total approximate weight of 9 .10 kgs (20.06
11 lbs). A sample of the substance contained within the packages field tested positive for the
12 characteristics of methamphetamine.
13           12.   SANTIAGO was placed under arrest at approximately 10:55 PM.
14           13.   SANTIAGO was arrested and charged with a violation of Title 21, United
15 States Code, 952 and 960, importation of a controlled substance.
16           14.   The Target Devices were found in SANTIAGO's purse and were seized at the
17 time of her arrest. Before the post-arrest interview, Defendant was shown the Target
18 Devices and identified Target Devices as belonging to her.
19           15.   Based upon my experience and training, consultation with other law
20 enforcement officers experienced in narcotics trafficking investigations, and all the facts
21 and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
22 electronic mail (email) addresses, appointment dates, messages, pictures and other digital
23 information are stored in the memory of the Target Devices. In light of the above facts and
24 my experience and training, there is probable cause to believe that Defendant was using
25 the Target Devices to communicate with others to further the importation of illicit narcotics
26 into the United States. Further, in my training and experience, narcotics traffickers may be
27 involved in the planning and coordination of a drug smuggling event in the days and weeks
28 prior to an event. Co-conspirators are also often unaware of a defendant's arrest and will

                                                4
        Case 3:21-mj-00256-MDD Document 1 Filed 01/21/21 PageID.8 Page 8 of 10




 1 continue to attempt to communicate with a defendant after their arrest to determine the
 2 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
 3 for individuals, such as Defendant, to attempt to minimize the amount of time they were
 4 involved in their smuggling activities, and for the individuals to be involved for weeks and
 5 months longer than they claim. Accordingly, I request permission to search the Target
 6 Devices for data beginning on December 20, 2020, up to and including January 20, 2021.
 7                                      METHODOLOGY
 8         16.   It is not possible to determine, merely by knowing the cellular telephone's
 9 make, model and serial number, the nature and types of services to which the device is
10 subscribed and the nature of the data stored on the device. Cellular devices today can be
11 simple cellular telephones and text message devices, can include cameras, can serve as
12 personal digital assistants and have functions such as calendars and full address books and
13 can be mini-computers allowing for electronic mail services, web services and rudimentary
14 word processing. An increasing number of cellular service providers now allow for their
15 subscribers to access their device over the internet and remotely destroy all of the data
16 contained on the device. For that reason, the device may only be powered in a secure
17 environment or, if possible, started in "flight mode" which disables access to the network.
18 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
19 equivalents and store information in volatile memory within the device or in memory cards
20 inserted into the device. Current technology provides some solutions for acquiring some of
21 the data stored in some cellular telephone models using forensic hardware and software.
22 Even if some of the stored information on the device may be acquired forensically, not all
23 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
24 data acquisition or that have potentially relevant data stored that is not subject to such
25 acquisition, the examiner must inspect the device manually and record the process and the
26 results using digital photography. This process is time and labor intensive and may take
27 weeks or longer.
28

                                                5
      Case 3:21-mj-00256-MDD Document 1 Filed 01/21/21 PageID.9 Page 9 of 10




 1         17.   Fallowing the issuance of this warrant, I will collect the Target Devices and
 2 subject it to analysis. All forensic analysis of the data contained within the telephone and
 3 its memory cards will employ search protocols directed exclusively to the identification
 4 and extraction of data within the scope of this warrant.
 5         18.   Based on the foregoing, identifying and extracting data subject to seizure
 6 pursuant to this warrant may require a range of data analysis techniques, including manual
 7 review, and, consequently, may take weeks or months. The personnel conducting the
 8 identification and extraction of data will complete the analysis within ninety (90) days of
 9 the date the warrant is signed, absent further application to this court.
10                      PRIOR ATTEMPTS TO OBTAIN TIDS EVIDENCE
11         19.   Law enforcement has not previously attempted to obtain the evidence sought
12 by this warrant.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                6
       Case 3:21-mj-00256-MDD Document 1 Filed 01/21/21 PageID.10 Page 10 of 10




 1                                        CONCLUSION
2          20.   Based on the facts and information set forth above, I submit there is probable
3 cause to believe that a search of the Target Devices will yield evidence of Defendant's
4 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
 5 request that the Court issue a warrant authorizing law enforcement to search the item
 6 described in Attachment A-1 and A-2, and seize the items listed in Attachment Busing the

 7 above-described methodology.

 8
 9 I swear the foregoing is true and correct to the best of my knowledge and belief.

10
11
12
13
                                             Spe*                        u.;-{- -
                                             Homeland Security Investigations


14
     Attested to by the applicant in accordance with the requirements of Fed. R . Crim. P. 4.1
15
     by telephone on this 2l5t day of January 2021.
16


;~ Ut Jw»l ID- ~ L
   Honorable Mitchell D. Dembin
19 United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                 7
